UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7501


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

TEVAS JERMAINE HILL,

                     Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia, at
Bluefield. Irene C. Berger, District Judge. (1:09-cr-00117-1)


Submitted: October 30, 2020                                  Decided: November 10, 2020


Before WILKINSON, AGEE, and DIAZ, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Wesley P. Page, Federal Public Defender, Jonathan D. Byrne, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Charleston, West
Virginia, for Appellant. Michael B. Stuart, United States Attorney, John J. Frail, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charleston,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tevas Jermaine Hill appeals the district court’s order denying relief on his motion

for sentence reduction filed pursuant to the First Step Act of 2018, Pub. L. No. 115-391,

132 Stat. 5194, 5222 (“First Step Act”). We vacate the district court’s order and remand

for reconsideration in light of our recent decisions in United States v. Wirsing, 943 F.3d

175 (4th Cir. 2019), United States v. Chambers, 956 F.3d 667 (4th Cir. 2020), and United

States v. Woodson, 962 F.3d 812 (4th Cir. 2020).

       In Wirsing, we held that a motion for sentence reduction under the First Step Act is

considered under 18 U.S.C. § 3582(c)(1), and that a district court’s authority in reducing a

defendant’s sentence consequently does not depend on a reduction of the defendant’s

Sentencing Guidelines range as it would with a motion under 18 U.S.C. § 3582(c)(2).

Wirsing, 943 F.3d at 183-86. In Chambers, we held that a district court may vary

downwards from the applicable Guidelines range, must consider the 18 U.S.C. § 3553(a)

sentencing factors, and may consider a defendant’s postsentencing conduct in exercising

its discretion to reduce a defendant’s sentence under the First Step Act. Chambers, 956

F.3d at 674-75.    Finally, in Woodson, we held that a conviction—like Hill’s—for

possession with intent to distribute less than five grams (or an unspecified amount) of

cocaine base is a covered offense under the First Step Act. Woodson, 962 F.3d at 813.

       The district court’s opinion is unclear as to whether it denied Hill’s First Step Act

motion based on a finding that Hill was ineligible for relief or whether the court exercised

its discretion to deny a sentence reduction to an eligible defendant. In any event, because

the district court did not have the benefit of our decisions in Wirsing, Chambers, or

                                             2
Woodson when ruling on Hill’s motion, we vacate the district court’s order and remand for

reconsideration in light of these decisions. We express no opinion on the ultimate

disposition of Hill’s First Step Act motion. See United States v. Gravatt, 953 F.3d 258,

264 (4th Cir. 2020).     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                           VACATED AND REMANDED




                                            3